DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 2.      This application has been filed under § 1.102 (e) (1) or Track one.
3.      Applicants’ amendment and response to restriction requirement of 8/10/2022 are acknowledged. Claim 18 has been amended. Claims 1-14 and 30 have been canceled.  New claims 31-43 have been added.
Status of Claims
4.      Claims 15-29 and 31-43 are pending. Claim 18 has been amended. Claims 1-14 and 30 have been canceled.  New claims 31-43 have been added.

Drawings
5.    The drawings submitted by the applicants dated 2/18/2022 is accepted by the examiner. 

Priority
6.    Applicants’ claim for the benefit of a priority under 35 U.S.C. 119(a)-(d) or (f), is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date for failing to file a certified copy of foreign application          21305211.1 filed 2/19/2021.

Information Disclosure Statement
7.    The information disclosure statement filed 6/09/2022 is acknowledged. Initialed copies are enclosed. However, the listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.


Election/Restrictions
8.      Applicants’ election without traverse of 8/10/2022 is acknowledged.  Applicant elected group III (claims 15-29) drawn to a composition comprising Neisseria meningitidis antigens. New added claims 31-43 also encompass the elected invention. Claims 15-29 and 31-43 are under consideration.

Claim Rejections - 35 USC § 112
9.      The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

10.      Claims 15-29 and 31-43 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is written description rejection.
        Claims 15, 16, 21, 31 and 43 recite proteins comprising 85% identity to SEQ IDs NO: 1, 3, 5. Functional activity that’s required by the claims is to immunogenic. 
The possible structural variations are limitless to any class of antigen with any biomolecule. It must not be forgotten that the MPEP states that if a biomolecule is described only by a functional characteristic, without any disclosed correlation between function and structure of the sequence, it is “not sufficient as a characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence.”  MPEP 2163.  Here, though the claim recites some functional characteristics, i.e., at least 85% homology to one or more sequences of SEQ ID NOS 1, 3 or 5, however the claims lack written description because there is no disclosure of a correlation between function and structure of these fragments.  Moreover, the specification lack sufficient variety of species to reflect this variance in the genus since the specification does not provide any examples of such fragments.  The written description requirement of the patent statute requires a description of an invention, not an indication of a result that one might achieve if one 
made that invention. See In re Wilder, 736 F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does” little more than outlin[e] goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate.").  Accordingly, it is deemed that the specification fails to provide adequate written description for the genus of the claims and does not reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the entire scope of the claimed invention. 
Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 USC 112 is severable from its enablement provision (see page 115). The skilled artisan cannot envision the detailed structure of the peptide fragments thereof, thus conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. An adequate description requires more than a mere statement that it is part of the invention and a reference to a potential method of isolating it.  Furthermore, In The Reagents of the University of California v. Eli Lilly (43 USPQ2d 1398-1412), the court held that a generic statement which defines a genus of by only their functional activity does not provide an adequate description of the genus. The court indicated that while Applicants are not required to disclose every species encompassed by a genus, the description of a genus is achieved by the recitation of a representative number of molecules falling within the scope of the claimed genus.         
                With the exception of specifically named antigens, the skilled artisan cannot envision the detailed structure of the fragments thereof, thus conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. An adequate description requires more than a mere statement that it is part of the invention and a reference to a potential method of isolating it.  Furthermore, In The Reagents of the University of California v. Eli Lilly (43 USPQ2d 1398-1412), the court held that a generic statement which defines a genus of by only their functional activity does not provide an adequate description of the genus. The court indicated that while Applicants are not required to disclose every species encompassed by a genus, the description of a genus is achieved by the recitation of a representative number of molecules falling within the scope of the claimed genus. Therefore, only the recited antigens comprising SEQ ID NOs: 1, 3 or 5 and not the full breadth of the claims meets the written description provision of 35 USC 112, first paragraph. Applicants did not have possession of the broadly-claimed genus of immunogenic composition.


Claim Rejections - 35 USC § 103
11.       The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.       Claims 15-29 and 31-43 are rejected under 35 U.S.C. 103 as being unpatentable over Poolman et al. (US 20130011420 filed 3/11/2010), in view of Aric et al. (US 20130189295, filed 12/21/2012). 
       The claims are drawn to:
       An immunogenic composition comprising a combination of Neisseria meningitidis serogroup B antigens, said combination comprising at least one non-lipidated factor H binding protein (HBP) A protein comprising at least about 85% identity with SEQ ID NO: 1 and comprising at least the amino acid substitution G220S based on the numbering of SEQ ID NO:6, at least one non-lipidated fHBP B protein, at least one Neisseria adhesin A (NadA) protein, and at least one detergent-extracted Outer Membrane Vesicle (A(OMV).
      Poolman et al. teach an immunogenic composition comprising a combination of Neisseria meningitidis serogroup B antigens, said combination comprising at least one non-lipidated factor H binding protein (HBP) A protein, at least one non-lipidated fHBP B protein, at least one Neisseria adhesin A (NadA) protein, and at least one detergent-extracted Outer Membrane Vesicle (OMV).  See claims specially claim 43, claim 50, paragraph 141,148,149. Poolman et al. teach substitutions (para 0069). Poolman et al. teach adjuvants such as aluminum hydroxide and aluminum phosphate (see para 0343-0351, 03470. Poolman et al. teach detergent extracted OMV (para 0141, 0148-0149). Poolman et al. teach vaccine (para 0005-0007, 0057-0058, 0081, 012, 0128, 0134-0135). Poolman et al. teach PorA (see para 0147). Poolman et al. do not teach SEQ IDS Nos 1-6. 
        Aric et al. teach. teach an immunogenic composition comprising a combination of Neisseria meningitidis serogroup B antigens such as fHBP, NadA and OMV (see claims, para 0090-0096. Aric et al. teach a vaccine (see abstract, para 0003-0005,0008, 0068-0070). Aric et al. teach adjuvants including aluminum adjuvants (see claims 13-14 and para 0046-0048). Aric et al. teach Neisseria meningitidis A, C, Y and W135 (see claim 15). Aric et al. teach dosages from 1 microgram to 500 micrograms (see para 0149, 0158-0164). Aric et al. teach a multi-family fHbp-based vaccine uses a family 1 fHbp sequence which is more closely related to MC58, the same as instant invention (see abstract). Aric et al. teach sequences having 98.6% to 100% identity to SEQ IDs NO: 1-6. See sequence alignments below:
It would have been prima facie obvious to a person of ordinary skill in the art at the time the instant invention was made to have included each or a combination of both fHbp variants of Poolmani et al in the composition of Arici et al, either as a mixture of separate proteins thus resulting in the instant invention with a reasonable expectation of success. The motivation to do so is that both Polman et al and Aric et al disclose combining different variants of fHbp, NadA and OMV into a single vaccine composition to increase strain coverage.
It would also have been prima facie obvious to a person of ordinary skill in the art at the time the instant invention was made to have included each or a combination of fHbp variants   with the amino acid sequence set forth in Aric et al thus resulting in the instant invention with a reasonable expectation of success. 
Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses combining prior art elements according to known methods to yield predictable results, thus the combination is obvious unless its application is beyond that person's skill. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) also discloses that "The combination of familiar element according to known methods is likely to be obvious when it does no more than yield predictable results".  It is well known to apply a vaccine composition comprising different antigens of Neisseria meningitidis, thus the combination would have yielded a reasonable expectation of success along with predictable results to one of ordinary skill in the art at the time of the invention. Thus, it would have been obvious to a person of ordinary skill in the art to combine prior art elements according to known methods that is ready for improvement to yield predictable results. The claimed invention is prima facie obvious in view of the teachings of the prior art, absent any convincing evidence to the contrary. 

RESULT 7 for SEQ ID NO:1
US-13-806-743A-25
; Sequence 25, Application US/13806743A
; Patent No. 10478483
; GENERAL INFORMATION
;  APPLICANT: NOVARTIS AG
;  TITLE OF INVENTION: COMBINATIONS OF MENINGOCOCCAL FACTOR H BINDING PROTEINS
;  FILE REFERENCE: 223002127000
;  CURRENT APPLICATION NUMBER: US/13/806,743A
;  CURRENT FILING DATE: 2013-03-05
;  PRIOR APPLICATION NUMBER: PCT/IB2011/052785
;  PRIOR FILING DATE: 2011-06-24
;  PRIOR APPLICATION NUMBER: US 61/358,816
;  PRIOR FILING DATE: 2010-06-25
;  NUMBER OF SEQ ID NOS: 51
;  SOFTWARE: SeqWin2010, version 1.0
; SEQ ID NO 25
;  LENGTH: 261
;  TYPE: PRT
;  ORGANISM: Neisseria meningitidis
US-13-806-743A-25

  Query Match             100.0%;  Score 1324;  DB 1;  Length 261;
  Best Local Similarity   100.0%;  
  Matches  261;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 CSSGSGSGGGGVAADIGTGLADALTAPLDHKDKGLKSLTLEDSISQNGTLTLSAQGAEKT 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 CSSGSGSGGGGVAADIGTGLADALTAPLDHKDKGLKSLTLEDSISQNGTLTLSAQGAEKT 60

Qy         61 FKVGDKDNSLNTGKLKNDKISRFDFVQKIEVDGQTITLASGEFQIYKQDHSAVVALQIEK 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 FKVGDKDNSLNTGKLKNDKISRFDFVQKIEVDGQTITLASGEFQIYKQDHSAVVALQIEK 120

Qy        121 INNPDKIDSLINQRSFLVSGLGGEHTAFNQLPSGKAEYHGKAFSSDDAGGKLTYTIDFAA 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 INNPDKIDSLINQRSFLVSGLGGEHTAFNQLPSGKAEYHGKAFSSDDAGGKLTYTIDFAA 180

Qy        181 KQGHGKIEHLKTPEQNVELASAELKADEKSHAVILGDTRYGSEEKGTYHLALFGDRAQEI 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 KQGHGKIEHLKTPEQNVELASAELKADEKSHAVILGDTRYGSEEKGTYHLALFGDRAQEI 240

Qy        241 AGSATVKIREKVHEIGIAGKQ 261
              |||||||||||||||||||||
Db        241 AGSATVKIREKVHEIGIAGKQ 261

RESULT 7 for SEQ ID NO:2
US-13-806-743A-25
; Sequence 25, Application US/13806743A
; Patent No. 10478483
; GENERAL INFORMATION
;  APPLICANT: NOVARTIS AG
;  TITLE OF INVENTION: COMBINATIONS OF MENINGOCOCCAL FACTOR H BINDING PROTEINS
;  FILE REFERENCE: 223002127000
;  CURRENT APPLICATION NUMBER: US/13/806,743A
;  CURRENT FILING DATE: 2013-03-05
;  PRIOR APPLICATION NUMBER: PCT/IB2011/052785
;  PRIOR FILING DATE: 2011-06-24
;  PRIOR APPLICATION NUMBER: US 61/358,816
;  PRIOR FILING DATE: 2010-06-25
;  NUMBER OF SEQ ID NOS: 51
;  SOFTWARE: SeqWin2010, version 1.0
; SEQ ID NO 25
;  LENGTH: 261
;  TYPE: PRT
;  ORGANISM: Neisseria meningitidis
US-13-806-743A-25

  Query Match             98.6%;  Score 1305;  DB 1;  Length 261;
  Best Local Similarity   98.9%;  
  Matches  258;  Conservative    0;  Mismatches    3;  Indels    0;  Gaps    0;

Qy          1 CSSGSGSGGGGVAADIGTGLADALTAPLDHKDKGLKSLTLEDSISQNGTLTLSAQGAEKT 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 CSSGSGSGGGGVAADIGTGLADALTAPLDHKDKGLKSLTLEDSISQNGTLTLSAQGAEKT 60

Qy         61 FKVGDKDNSLNTGKLKNDKISRFDFVQKIEVDGQTITLASGEFQIYKQDHSAVVALQIEK 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 FKVGDKDNSLNTGKLKNDKISRFDFVQKIEVDGQTITLASGEFQIYKQDHSAVVALQIEK 120

Qy        121 INNPDKIDSLINQRSFRVSDLGGEHTAFNQLPSGKAEYHGKAFSSDDAGGKLTYTIDFAA 180
              |||||||||||||||| || ||||||||||||||||||||||||||||||||||||||||
Db        121 INNPDKIDSLINQRSFLVSGLGGEHTAFNQLPSGKAEYHGKAFSSDDAGGKLTYTIDFAA 180

Qy        181 KQGHGKIEHLKTPEQNVELASAELKADEKSHAVILGDTRYGSEEKSTYHLALFGDRAQEI 240
              ||||||||||||||||||||||||||||||||||||||||||||| ||||||||||||||
Db        181 KQGHGKIEHLKTPEQNVELASAELKADEKSHAVILGDTRYGSEEKGTYHLALFGDRAQEI 240

Qy        241 AGSATVKIREKVHEIGIAGKQ 261
              |||||||||||||||||||||
Db        241 AGSATVKIREKVHEIGIAGKQ 261

RESULT 7 for SEQ ID NO:3
US-13-806-743A-23
; Sequence 23, Application US/13806743A
; Patent No. 10478483
; GENERAL INFORMATION
;  APPLICANT: NOVARTIS AG
;  TITLE OF INVENTION: COMBINATIONS OF MENINGOCOCCAL FACTOR H BINDING PROTEINS
;  FILE REFERENCE: 223002127000
;  CURRENT APPLICATION NUMBER: US/13/806,743A
;  CURRENT FILING DATE: 2013-03-05
;  PRIOR APPLICATION NUMBER: PCT/IB2011/052785
;  PRIOR FILING DATE: 2011-06-24
;  PRIOR APPLICATION NUMBER: US 61/358,816
;  PRIOR FILING DATE: 2010-06-25
;  NUMBER OF SEQ ID NOS: 51
;  SOFTWARE: SeqWin2010, version 1.0
; SEQ ID NO 23
;  LENGTH: 260
;  TYPE: PRT
;  ORGANISM: Neisseria meningitidis
US-13-806-743A-23

  Query Match             100.0%;  Score 1332;  DB 1;  Length 260;
  Best Local Similarity   100.0%;  
  Matches  260;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 CSSGGGGSGGGGVTADIGTGLADALTAPLDHKDKGLKSLTLEDSISQNGTLTLSAQGAEK 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 CSSGGGGSGGGGVTADIGTGLADALTAPLDHKDKGLKSLTLEDSISQNGTLTLSAQGAEK 60

Qy         61 TYGNGDSLNTGKLKNDKVSRFDFIRQIEVDGQLITLESGEFQVYKQSHSALTALQTEQEQ 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 TYGNGDSLNTGKLKNDKVSRFDFIRQIEVDGQLITLESGEFQVYKQSHSALTALQTEQEQ 120

Qy        121 DPEHSEKMVAKRRFRIGDIAGEHTSFDKLPKDVMATYRGTAFGSDDAGGKLTYTIDFAAK 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 DPEHSEKMVAKRRFRIGDIAGEHTSFDKLPKDVMATYRGTAFGSDDAGGKLTYTIDFAAK 180

Qy        181 QGHGKIEHLKSPELNVDLAVAYIKPDEKHHAVISGSVLYNQDEKGSYSLGIFGEKAQEVA 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 QGHGKIEHLKSPELNVDLAVAYIKPDEKHHAVISGSVLYNQDEKGSYSLGIFGEKAQEVA 240

Qy        241 GSAEVETANGIHHIGLAAKQ 260
              ||||||||||||||||||||
Db        241 GSAEVETANGIHHIGLAAKQ 260

RESULT 11 for SEQ ID NO:4
US-13-806-743A-23
; Sequence 23, Application US/13806743A
; Patent No. 10478483
; GENERAL INFORMATION
;  APPLICANT: NOVARTIS AG
;  TITLE OF INVENTION: COMBINATIONS OF MENINGOCOCCAL FACTOR H BINDING PROTEINS
;  FILE REFERENCE: 223002127000
;  CURRENT APPLICATION NUMBER: US/13/806,743A
;  CURRENT FILING DATE: 2013-03-05
;  PRIOR APPLICATION NUMBER: PCT/IB2011/052785
;  PRIOR FILING DATE: 2011-06-24
;  PRIOR APPLICATION NUMBER: US 61/358,816
;  PRIOR FILING DATE: 2010-06-25
;  NUMBER OF SEQ ID NOS: 51
;  SOFTWARE: SeqWin2010, version 1.0
; SEQ ID NO 23
;  LENGTH: 260
;  TYPE: PRT
;  ORGANISM: Neisseria meningitidis
US-13-806-743A-23

  Query Match             99.5%;  Score 1321;  DB 1;  Length 260;
  Best Local Similarity   99.6%;  
  Matches  259;  Conservative    0;  Mismatches    1;  Indels    0;  Gaps    0;

Qy          1 CSSGGGGSGGGGVTADIGTGLADALTAPLDHKDKGLKSLTLEDSISQNGTLTLSAQGAEK 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 CSSGGGGSGGGGVTADIGTGLADALTAPLDHKDKGLKSLTLEDSISQNGTLTLSAQGAEK 60

Qy         61 TYGNGDSLNTGKLKNDKVSRFDFIRQIEVDGQLITLESGEFQVYKQSHSALTALQTEQEQ 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 TYGNGDSLNTGKLKNDKVSRFDFIRQIEVDGQLITLESGEFQVYKQSHSALTALQTEQEQ 120

Qy        121 DPEHSEKMVAKRRFRIGDIAGEHTSFDKLPKDVMATYRGTAFGSDDAGGKLTYTIDFAAK 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 DPEHSEKMVAKRRFRIGDIAGEHTSFDKLPKDVMATYRGTAFGSDDAGGKLTYTIDFAAK 180

Qy        181 QGHGKIEHLKSPELNVDLAVAYIKPDEKHHAVISGSVLYNQDEKGSYSLGIFGEKAQEVA 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 QGHGKIEHLKSPELNVDLAVAYIKPDEKHHAVISGSVLYNQDEKGSYSLGIFGEKAQEVA 240

Qy        241 GSAEVETANGIHLIGLAAKQ 260
              |||||||||||| |||||||
Db        241 GSAEVETANGIHHIGLAAKQ 260

RESULT 7 for SEQ ID NO:5
US-13-806-743A-10
; Sequence 10, Application US/13806743A
; Patent No. 10478483
; GENERAL INFORMATION
;  APPLICANT: NOVARTIS AG
;  TITLE OF INVENTION: COMBINATIONS OF MENINGOCOCCAL FACTOR H BINDING PROTEINS
;  FILE REFERENCE: 223002127000
;  CURRENT APPLICATION NUMBER: US/13/806,743A
;  CURRENT FILING DATE: 2013-03-05
;  PRIOR APPLICATION NUMBER: PCT/IB2011/052785
;  PRIOR FILING DATE: 2011-06-24
;  PRIOR APPLICATION NUMBER: US 61/358,816
;  PRIOR FILING DATE: 2010-06-25
;  NUMBER OF SEQ ID NOS: 51
;  SOFTWARE: SeqWin2010, version 1.0
; SEQ ID NO 10
;  LENGTH: 364
;  TYPE: PRT
;  ORGANISM: Neisseria meningitidis
US-13-806-743A-10

  Query Match             99.6%;  Score 1383;  DB 1;  Length 364;
  Best Local Similarity   100.0%;  
  Matches  283;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          2 TSDDDVKKAATVAIVAAYNNGQEINGFKAGETIYDIGEDGTITQKDATAADVEADDFKGL 61
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         27 TSDDDVKKAATVAIVAAYNNGQEINGFKAGETIYDIGEDGTITQKDATAADVEADDFKGL 86

Qy         62 GLKKVVTNLTKTVNENKQNVDAKVKAAESEIEKLTTKLADTDAALADTDAALDETTNALN 121
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         87 GLKKVVTNLTKTVNENKQNVDAKVKAAESEIEKLTTKLADTDAALADTDAALDETTNALN 146

Qy        122 KLGENITTFAEETKTNIVKIDEKLEAVADTVDKHAEAFNDIADSLDETNTKADEAVKTAN 181
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        147 KLGENITTFAEETKTNIVKIDEKLEAVADTVDKHAEAFNDIADSLDETNTKADEAVKTAN 206

Qy        182 EAKQTAEETKQNVDAKVKAAETAAGKAEAAAGTANTAADKAEAVAAKVTDIKADIATNKA 241
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        207 EAKQTAEETKQNVDAKVKAAETAAGKAEAAAGTANTAADKAEAVAAKVTDIKADIATNKA 266

Qy        242 DIAKNSARIDSLDKNVANLRKETRQGLAEQAALSGLFQPYNVG 284
              |||||||||||||||||||||||||||||||||||||||||||
Db        267 DIAKNSARIDSLDKNVANLRKETRQGLAEQAALSGLFQPYNVG 309


RESULT 15 for SEQ ID NO:6
US-13-806-743A-26
; Sequence 26, Application US/13806743A
; Patent No. 10478483
; GENERAL INFORMATION
;  APPLICANT: NOVARTIS AG
;  TITLE OF INVENTION: COMBINATIONS OF MENINGOCOCCAL FACTOR H BINDING PROTEINS
;  FILE REFERENCE: 223002127000
;  CURRENT APPLICATION NUMBER: US/13/806,743A
;  CURRENT FILING DATE: 2013-03-05
;  PRIOR APPLICATION NUMBER: PCT/IB2011/052785
;  PRIOR FILING DATE: 2011-06-24
;  PRIOR APPLICATION NUMBER: US 61/358,816
;  PRIOR FILING DATE: 2010-06-25
;  NUMBER OF SEQ ID NOS: 51
;  SOFTWARE: SeqWin2010, version 1.0
; SEQ ID NO 26
;  LENGTH: 255
;  TYPE: PRT
;  ORGANISM: Neisseria meningitidis
US-13-806-743A-26

  Query Match             100.0%;  Score 1294;  DB 1;  Length 255;
  Best Local Similarity   100.0%;  
  Matches  255;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 CSSGGGGVAADIGAGLADALTAPLDHKDKGLQSLTLDQSVRKNEKLKLAAQGAEKTYGNG 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 CSSGGGGVAADIGAGLADALTAPLDHKDKGLQSLTLDQSVRKNEKLKLAAQGAEKTYGNG 60

Qy         61 DSLNTGKLKNDKVSRFDFIRQIEVDGQLITLESGEFQVYKQSHSALTAFQTEQIQDSEHS 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 DSLNTGKLKNDKVSRFDFIRQIEVDGQLITLESGEFQVYKQSHSALTAFQTEQIQDSEHS 120

Qy        121 GKMVAKRQFRIGDIAGEHTSFDKLPEGGRATYRGTAFGSDDAGGKLTYTIDFAAKQGNGK 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 GKMVAKRQFRIGDIAGEHTSFDKLPEGGRATYRGTAFGSDDAGGKLTYTIDFAAKQGNGK 180

Qy        181 IEHLKSPELNVDLAAADIKPDGKRHAVISGSVLYNQAEKGSYSLGIFGGKAQEVAGSAEV 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 IEHLKSPELNVDLAAADIKPDGKRHAVISGSVLYNQAEKGSYSLGIFGGKAQEVAGSAEV 240

Qy        241 KTVNGIRHIGLAAKQ 255
              |||||||||||||||
Db        241 KTVNGIRHIGLAAKQ 255

Conclusion
13.   No claims are allowed.

14.   Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHATOL S SHAHNAN SHAH whose telephone number is (571)272-0863.  The examiner can normally be reached on Mon-Tue, Thurs-Fri 12pm-8pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary B. Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Khatol S Shahnan-Shah/
Examiner, Art Unit 1645
September 8, 2022


/JANA A HINES/Primary Examiner, Art Unit 1645